Order entered December 20, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01301-CV

IN RE ANN MARIE HERNANDEZ AND HECTOR HERNANDEZ, Relators

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-06409-2022

                                     ORDER
                   Before Justices Schenck, Reichek, and Carlyle

      Relators seek mandamus relief from a temporary restraining order. However,

exhibit A-5 in relators’ mandamus record contains sensitive information including

two social security numbers, in violation of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.9. Accordingly, we STRIKE relators’ petition and record and

GRANT relators leave to refile a compliant petition and record on or before

December 28, 2022. Failure to refile the petition and appendix by this deadline may

result in the dismissal of this cause without further notice.
/Amanda L. Reichek/
AMANDA L. REICHEK
JUSTICE